SUPREME COURT OF GEORGIA


                                                       November 2, 2022


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:


     Upon consideration, the Court has revised the deadline for
motions for reconsideration in this matter. It is ordered that a
motion for reconsideration, if any, including motions submitted via
the Court’s electronic filing system, must be received in the
Clerk’s Office by 2 p.m. on Wednesday, November 9, 2022.



                         SUPREME COURT OF THE STATE OF GEORGIA
                                    Clerk’s Office, Atlanta

                             I certify that the above is a true extract from the
                      minutes of the Supreme Court of Georgia.
                             Witness my signature and the seal of said court hereto
                      affixed the day and year last above written.



                                                                    , Clerk
NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: November 2, 2022


                          S22A0425. JONES v. THE STATE.



        BOGGS, Chief Justice.

        Appellant Deon Jones challenges his convictions for felony

murder and influencing a witness in connection with the shooting

death of Scott Corwin. 1 He contends that the statute of limitation

barred his prosecution for influencing a witness; that the trial court

made several erroneous evidentiary rulings; that he was denied


        The crimes occurred on May 29 and 31, 2004. On December 27, 2017, a
        1

Chatham County grand jury indicted Appellant for malice murder, felony
murder based on aggravated assault, felony murder based on possession of a
firearm by a convicted felon, felony murder based on attempted armed robbery,
and influencing a witness. At a trial from April 16 to 23, 2018, the jury
acquitted Appellant of malice murder but found him guilty of the remaining
charges. The trial court sentenced Appellant to serve life in prison for one count
of felony murder and ten years consecutive for influencing a witness; the other
felony murder convictions were vacated by operation of law. On April 24, 2018,
Appellant filed a motion for new trial, which he amended on June 12, 2019,
and October 22, 2020. After an evidentiary hearing on July 6, 2021, the court
denied the motion on September 20, 2021. Appellant then filed a timely notice
of appeal. The case was docketed in this Court to the April 2022 term and
submitted for a decision on the briefs.
                                                       1
effective assistance of counsel; and that the combined effect of the

trial court’s multiple erroneous evidentiary rulings and his trial

counsel’s deficient performance deprived him of a fair trial. For the

reasons that follow, we reverse Appellant’s conviction and sentence

for influencing a witness, but we otherwise affirm the trial court’s

judgment.

     1. Sometime in May 2004, Appellant, a convicted felon, bought

on credit a stolen .38-caliber revolver from 16-year-old Kelly

Bigham. In the early morning hours of May 29, Bigham drove

Appellant to the Monterey Square area of downtown Savannah,

looking for someone to rob. Scott Corwin was walking with his

girlfriend, Mindy Davis, and Appellant attempted to rob him. When

Corwin resisted, Appellant shot Corwin through the chest before

fleeing the scene. Corwin later died from the gunshot wound at a

nearby hospital.

     Late on the night of May 31, 2004, Bigham asked Appellant for

the money he owed her for the gun. Appellant said that he would go

get some money, borrowed a car, and had Bigham drive him

                                 2
downtown. Along the way, Appellant pulled out his gun and

threatened to kill Bigham if she told anyone that he had killed

Corwin, and Bigham noticed that Appellant had a fresh tattoo of a

teardrop by his eye. Bigham took the teardrop to mean that

Appellant had killed someone, although she thought the tattoo could

also represent that Appellant had spent time in prison. Shortly

before 2:00 a.m. on June 1, approximately one block from where

Appellant shot Corwin, Appellant shot Charles Buskirk once from

behind during another attempted robbery. Buskirk was on his front

porch when he was shot, returning inside his home after

investigating a noise that startled his cat. Buskirk called 911, and

at the hospital, doctors removed a .38-caliber bullet from his small

intestine.

     Within the next few weeks, Novell Bryant, a confidential

informant for the FBI, relayed to his handler a recent conversation

that he had with Appellant. According to Bryant, Appellant said

that he and Bigham went to downtown Savannah, where Appellant

used a .38-caliber revolver that he got from Bigham to shoot and kill

                                 3
a man during a robbery. On June 18, law enforcement officers

searched Appellant’s residence, where they found a box of .38-caliber

bullets that were similar to the bullet removed from Buskirk. On

June 22, Bryant reported that Appellant had given the gun to a

“partner” and provided the police with a phone number that the

police traced to a cellphone used by Walter Moon, a convicted felon.

The next day, a detective interviewed Bigham, who confirmed she

had been with Appellant when he shot someone during a robbery in

downtown Savannah.

     Appellant then was tried in federal court for possession of

bullets and a firearm as a convicted felon in connection with

Buskirk’s shooting. During that trial, a boyfriend of Appellant’s

sister wore to court a t-shirt bearing the words “he was a snitch” and

depicting a murder scene surrounded by crime-scene tape; the

boyfriend was ordered to change his shirt, but not before he had

driven one of the witnesses to court and sat next to him in court that

morning. Nonetheless, Appellant was convicted on all counts.

Appellant was never otherwise prosecuted for Buskirk’s shooting.

                                  4
The Corwin murder case also went cold at that point, but the record

does not reveal why.

     Years later, when Appellant was serving time in federal prison,

his cellmate, Gregory Seabrook, jokingly challenged him about the

teardrop tattoo on his face, saying it was “fake.” Appellant said that

it was real, which Seabrook took to mean that Appellant had killed

someone, although he thought it could also mean that someone close

to Appellant had died. Later, Appellant bragged about using a .38-

caliber revolver to shoot two men in downtown Savannah during

attempted armed robberies. Appellant said that he shot one man

who had resisted a robbery, after which Bigham went through the

man’s pockets, and had shot another man on the man’s front porch.

Appellant also said that he threw the gun that he used in the

shootings into a sewage drain near his mother’s house.

     Appellant told federal inmate Christopher Jackmon a similar

story, saying that he had shot a man in downtown Savannah and

that Bigham then went through the man’s pockets. Appellant said

that he threw the gun in the sewer after the shooting but forgot to

                                  5
hide the bullets. Appellant told another federal inmate, Jamaal

McIntyre, that a woman drove him to a robbery during which the

victim “tried him, so he popped” him, adding that McIntyre could

find the story on Google. Appellant told McIntyre that he could rely

on the woman not to talk. Based on the information from Seabrook,

Jackmon, and McIntyre, the police restarted the investigation into

Corwin’s death and swept the sewage drains near the home of

Appellant’s mother, but no gun was recovered. Bigham was also

reinterviewed on January 31, 2012, and she stated for the first time

that Appellant had threatened her. The record does not reveal what

precipitated Appellant’s eventual indictment in 2017 for Corwin’s

murder.

     At trial, Appellant elected not to testify in his own defense. The

defense theory was that all the evidence in the case was about the

Buskirk shooting but had been reshaped by the State and its

criminal informants into seeming like it was evidence of the Corwin

shooting. Appellant recalled one of the State’s witnesses; called one

witness; and introduced one exhibit with a list of six names,

                                  6
including both Corwin and Buskirk, which a detective had

previously shown to McIntyre.

     2. Appellant first contends that the statute of limitation barred

his prosecution from starting in 2017 for allegedly influencing a

witness in 2004. We agree.

     The statute of limitation for influencing a witness ordinarily is

four years. See OCGA § 17-3-1 (c) (“[P]rosecution[s] for felonies . . .

shall be commenced within four years after commission of the

crime . . . .”). However, because Bigham was under the age of 18 at

the time of the alleged crime, the statute of limitation was seven

years. See id. (“[P]rosecution[s] for felonies committed against

victims who are at the time of the commission of the offense under

the age of 18 years shall be commenced within seven years after the

commission of the crime.”). The indictment alleged that on or about

June 1, 2004, Appellant knowingly threatened Bigham with the

intent to prevent her from communicating to a Georgia law

enforcement officer information relating to the commission of a

crime, i.e., the shooting of Corwin. See OCGA § 16-10-93 (b) (1) (C).

                                  7
The State had until June 1, 2011, to indict Appellant for influencing

a witness. But the State did not indict Appellant until December 27,

2017. Thus, the statute of limitation expired more than six years

before the State started its prosecution of Appellant for that offense.

       The State argues that the statute of limitation was tolled for

more than seven-and-a-half of the years between the alleged threat

on June 1, 2004, and Appellant’s indictment on December 27, 2017,

because until Bigham revealed Appellant’s threat to a law

enforcement official on January 31, 2012, the crime was unknown.

See OCGA § 17-3-2 (2) (“The period within which a prosecution must

be commenced under Code Section 17-3-1 or other applicable statute

does    not   include   any   period   in   which . . . the   crime   is

unknown . . . .”). The State does not argue that any other tolling

provision applies. The fatal flaw in the State’s argument is that it is

well established that “the actual knowledge of a crime victim about

the crime is imputed to the State for purposes of applying the tolling

provision of OCGA § 17-3-2 (2).” Harper v. State, 292 Ga. 557, 559

(738 SE2d 584) (2013). See also id. at 563 (“[T]he correct date to

                                  8
apply in analyzing the statute of limitation is the date that the crime

became known to the victim of the crime.”); Womack v. State, 260

Ga. 21, 22 (389 SE2d 240) (1990) (“It seems to be well settled that . . .

the knowledge of the victim is the knowledge of the State . . . .”

(Citation omitted.)).

     Contrary to the trial court’s understanding, our recent decision

in Riley v. State, 305 Ga. 163 (824 SE2d 249) (2019), does not

undermine this well-established rule. In Riley, the trial court ruled

that the statute of limitation for burglary and possession of a knife

tolled when investigators had a single fingerprint tying someone to

a murder scene, but no idea to which of the “12 to 15 possible

suspects” it belonged. Id. at 165 (1). Because the trial court did not

consider whether the State had sufficient information to establish

probable cause to arrest Riley on the nonmurder charges – thus

making Riley known to the State – we remanded the case for the

trial court’s consideration of that issue. Id. at 170 (3). Here, by

contrast, Bigham knew about the crime the moment it was

committed, so her knowledge is imputed to the State. Thus, OCGA

                                   9
§ 17-3-2 (2) did not toll the statute of limitation.

     Accordingly, we reverse Appellant’s conviction and sentence for

influencing a witness.

     3. Appellant also contends that the trial court erred by allowing

the State to introduce: (a) irrelevant evidence of a t-shirt with a

threatening message worn by the boyfriend of Appellant’s sister at

Appellant’s federal trial; and (b) irrelevant and unfairly prejudicial

testimony by witness Gregory Seabrook that the teardrop tattoo on

Appellant’s face meant Appellant had killed someone. We disagree

with both contentions.

     Evidence is relevant if it has “any tendency to make the

existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without

the evidence.” OCGA § 24-4-401. Generally, “[a]ll relevant evidence

[is] admissible, except as limited by constitutional requirements”

that do not apply here. OCGA § 24-4-402. However, OCGA § 24-4-

403 (“Rule 403”) provides that “relevant evidence may be excluded if

its probative value is substantially outweighed by the danger of

                                   10
unfair prejudice.” Although sometimes required, “the exclusion of

evidence under Rule 403 is an extraordinary remedy which should

be used only sparingly.” (Citation omitted.) State v. Flowers, 307 Ga.

618, 622 (2) (837 SE2d 824) (2020). Therefore, “in reviewing

[evidentiary] issues under Rule 403, we look at the evidence in a

light most favorable to its admission, maximizing its probative value

and minimizing its undue prejudicial impact.” (Citation omitted.)

Anglin v. State, 302 Ga. 333, 337 (3) (806 SE2d 573) (2017). We will

not disturb a trial court’s determination as to the admissibility of

evidence “absent a clear abuse of discretion.” Harris v. State, 313

Ga. 225, 231 (3) (869 SE2d 461) (2022).

     (a) Appellant first argues that evidence of a t-shirt with a

threatening message worn by the boyfriend of Appellant’s sister at

Appellant’s federal trial and ruled by the trial judge in this case to

be intrinsic to the influencing-a-witness count was not relevant

because, according to Appellant, “the State introduced no evidence

to establish that [the boyfriend’s] alleged attempt to influence

Bigham’s . . . testimony was made with the authorization of

                                 11
[Appellant],” as required by Dukes v. State, 290 Ga. 486 (722 SE2d

701) (2012) (decided under the old Evidence Code). However,

Appellant concedes that Christopher Jackmon stated at trial that

“[Appellant] said that he had his family member wear a t-shirt to

stop snitching.” This testimony did not directly conflict with

Seabrook’s testimony that Appellant never told him that Appellant

ordered the boyfriend to wear the shirt. And even if Jackmon’s

testimony were in direct conflict with Seabrook’s testimony, as

Appellant claims, “it is the role of the jury to resolve conflicts in the

evidence.” Hopwood v. State, 307 Ga. 305, 305 (835 SE2d 627)

(2019). Appellant’s assertion about the evidence the State

introduced is factually incorrect and his argument fails. Thus, the

trial judge did not abuse his discretion in concluding otherwise.

     (b) Appellant next argues that Seabrook’s testimony about the

teardrop tattoo was not relevant because Seabrook admitted that

the teardrop tattoo could alternatively mean that someone close to

Appellant had died. However, Seabrook’s testimony corroborated

Bigham’s statement in her January 2012 interview that the

                                   12
teardrop tattoo could mean that Appellant had killed someone. And

the timing of when Bigham first observed the teardrop tattoo – just

a few days after Corwin’s shooting – further supported that

Appellant had killed Corwin. Thus, Seabrook’s testimony clearly

was relevant.

     Appellant then argues based on Belmar v. State, 279 Ga. 795

(621 SE2d 441) (2005), that admission of Seabrook’s testimony about

the teardrop tattoo was an abuse of discretion under Rule 403. In

Belmar, a case decided under the old Evidence Code, a trial court

allowed evidence of a tattoo reading “12 gauge” in a case in which

Belmar was accused of murdering a man with a 12-gauge shotgun.

Id. at 798 (3). This Court held that the trial court had abused its

discretion because the tattoo evidence was being used to show that

Belmar “had a propensity to use a 12-gauge shotgun,” rather than

being used for a permissible purpose, such as proving identity. Id. at

799-800 (3). Here, unlike in Belmar, Appellant did not suffer any

unfair prejudice. The tattoo was not used for impermissible

propensity purposes because Bigham’s testimony indicated that

                                 13
Appellant’s teardrop tattoo commemorated one of the crimes with

which he was charged, shooting Corwin, rather than showing that

Appellant had a propensity to murder. Appellant’s reliance on

Belmar is misplaced.

      The trial judge did not abuse his discretion in admitting

Seabrook’s testimony about the teardrop tattoo.

      4. Appellant further contends that the trial court erred by

allowing the state to introduce: (a) evidence of witness Walter

Moon’s “six prior convictions” 2 for the purpose of attacking Moon’s

character for truthfulness; (b) photographs from a search of Moon’s

residence in 2012; and (c) a post and photographs from Bigham’s

Facebook page. Pretermitting whether these evidentiary rulings

were in error, it is highly probable that the admission of this

evidence did not affect the jury’s verdict.

      Erroneous evidentiary rulings are subject to a harmless-error


      2At trial, defense counsel inaccurately described the convictions at issue
as “six felony convictions,” and both Appellant and Appellees also use this
characterization in their briefs. However, the convictions at issue are seven
sets of convictions composed of forty-seven total counts and include both
misdemeanors and felonies ranging from gun possession to murder.
                                      14
test. See Allen v. State, 310 Ga. 411, 415 (2) (851 SE2d 541) (2020).

A nonconstitutional error is harmless “if the State shows that it is

highly probable that the error did not contribute to the verdict, an

inquiry that involves consideration of the other evidence heard by

the jury.” (Punctuation and citation omitted.) Smith v. State, 313

Ga. 584, 587 (872 SE2d 262) (2022). In determining whether the

error was harmless, “we review the record de novo, and we weigh

the evidence as we would expect reasonable jurors to have done so

as opposed to viewing it all in the light most favorable to the jury’s

verdict.” Finney v. State, 311 Ga. 1, 13 (3) (a) (855 SE2d 578) (2021).

     Here, the evidence of Appellant’s guilt was strong. Four

different informants testified that Appellant told them that he had

shot and killed a man during a robbery in downtown Savannah.

Three of the informants stated that Bigham was with Appellant

during the robbery, despite two of them never having met Bigham.

And one of the informants, Bryant, revealed this information only

weeks after the Corwin shooting took place. Likewise, Bigham

stated in June 2004 that Appellant had shot a man walking in the

                                  15
middle of the street during an attempted robbery. Further, Bigham

said in January 2012 that, while en route to the Buskirk shooting,

Appellant had a fresh teardrop tattoo and told her that he had killed

a man a few days prior. Appellant is the only apparent link between

the four informants and Bigham, and he provides no explanation of

how the informants and Bigham independently could come to such

similar testimony.

     (a) The evidence of Moon’s convictions likely had little effect on

the jury’s evaluation of whether Appellant was guilty of the crimes

charged. Appellant argues his case was prejudiced by “guilt by

association,” suggesting that the jury might have concluded based

on Appellant’s association with Moon that Appellant also might be

guilty of serious crimes like murder. In support of this argument,

Appellant points to the State’s repeated references to Moon in

closing argument and Bryant’s testimony that Moon was a “partner”

of Appellant.

     However, the evidence in this record showed that Appellant

and Moon had only an incidental relationship. Despite Bryant’s

                                 16
testimony, the record provides little evidence that Moon was

Appellant’s “partner” or that they were anything more than

acquaintances. Of the nearly 1,700 calls appearing on Appellant’s

call log from May 28 to June 18, 2004, only five, minute-long calls

appear between Appellant and Moon. Moon himself testified that he

merely knew Appellant through a mutual acquaintance, not that the

pair were “partners” or even friends. This evidence indicates that

even if Appellant called Moon to get rid of the gun that he used to

shoot Corwin, such an interaction did not necessarily signify any

closer relationship between Appellant and Moon.

     Thus, because the evidence in the record does not establish

that there was a strong association between Appellant and Moon –

either personal or professional – but does point strongly to

Appellant’s guilt, it is highly probable that the admission of the

evidence of Moon’s convictions did not affect the verdict.

     (b) The photographs from a search of Moon’s residence in 2012

also likely had little effect on the jury’s verdict. The photographs in

question depict the exterior of the house, a shed in Moon’s backyard,

                                  17
Moon’s driver’s license, two cell phones, and guns and ammunition

that were found during the search, including two AK-47 rifles and a

pistol. As Appellant points out, none of the guns pictured were

alleged to have been used by Appellant in the Corwin shooting.

Further, testimony about the photographs explained that they were

taken at Moon’s residence in 2012. Therefore, there was no risk that

the jury might mistakenly think that the pictured guns belonged to

Appellant or were used by Appellant. And because, as noted above,

the relationship between Appellant and Moon was incidental and

the evidence of Appellant’s guilt was strong, it is highly probable

that admission of these photographs did not affect the jury’s verdict.

     (c) The post and photographs from Bigham’s Facebook page

also were unlikely to affect the jury’s verdict. The post, which the

State introduced during its direct examination of Bigham, was two

photographs from 2017 of Bigham leaning against a brick wall with

a caption that included the following words interspersed with

various emojis: “Murder Terrorizing Dats all dey UndA_Stand

Enemies Memories iGot some Bl00dy handZ”; Bigham testified that

                                 18
the words were lyrics from a rap song. The other photographs, which

the State introduced after Bigham testified on cross-examination

that “if you look at the rest of the pictures on my [Facebook] page,

they’re all captions from songs,” were three uncaptioned pictures

from 2015 of Bigham posing with a man standing behind her,

covering her mouth, and pointing a gun and staring at the camera.

     Appellant’s argument against admission of the post and

photographs is based on a case decided under the old Evidence Code,

Boring v. State, 289 Ga. 429 (711 SE2d 634) (2011), and rests on the

observation that the State portrayed Bigham at trial as an

unindicted co-conspirator of Appellant, so “the improper evidence

was as harmful to [Appellant] as it would have been to Bigham if

she were on trial for the same crimes.” But Appellant cites no

authority to support his transitive theory of unfair prejudice under

Rule 403.

     Moreover, even though Appellant and Bigham were portrayed

as unindicted co-conspirators, it is highly probable that admission of

the post and photographs did not affect the jury’s verdict. Appellant

                                 19
does not appear in either the post or photographs, both of which

were from more than a decade after Corwin’s shooting, nor does the

post’s caption reference Appellant in any way. And the photographs

depict a different man than Appellant covering Bigham’s mouth.

Particularly in light of the strong evidence of Appellant’s guilt,

including Bigham’s own testimony, the post and photographs were

unlikely to affect the jury’s verdict.

     5. Appellant additionally contends that he was denied the

effective assistance of counsel because of defense counsel’s failure to

object when the State repeatedly insisted during its closing

argument that, based on his convictions, Moon was a murderer and

gun runner. Again, we disagree.

     To succeed on a claim of ineffective assistance of counsel,

Appellant must show both that “his counsel’s performance was

professionally deficient and that he suffered prejudice as a result.”

Washington v. State, 313 Ga. 771, 773 (3) (873 SE2d 132) (2022)

(citing Strickland v. Washington, 466 U. S. 668, 687 (104 SCt 2052,

80 LE2d 674) (1984)). To prove that his lawyer’s performance was

                                   20
professionally deficient, “Appellant must demonstrate that the

lawyer performed his duties in an objectively unreasonable way,

considering all the circumstances in light of the prevailing

professional norms.” Davis v. State, 299 Ga. 180, 182-183 (2) (787

SE2d 221) (2016). To prove prejudice, Appellant must show “a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Id. at 183

(2) (citing Strickland, 466 U. S. at 694). A reasonable probability is

one that is “sufficient to undermine confidence in the [trial’s]

outcome.” (Citation omitted.) Neal v. State, 313 Ga. 746, 751 (3) (873

SE2d 209) (2022). However, “[i]f Appellant fails to make a sufficient

showing on one part of the Strickland test, we need not address the

other part.” Washington, 313 Ga. at 773 (3).

     Here, Appellant fails to show prejudice. As discussed in

Division 4 above, the evidence of Appellant’s guilt was strong; the

evidence at trial showed only an incidental relationship between

Appellant and Moon; and admission of the evidence of Moon’s

convictions likely had little effect on the jury’s verdict. Although the

                                  21
State repeatedly mentioned Moon’s convictions in closing argument,

Appellant has not explained why these mentions were “sufficient to

undermine confidence in the trial’s outcome,” Neal, 313 Ga. at 751

(3), especially when testimony by four informants and Bigham

connected Appellant to the Corwin murder. Thus, Appellant has not

carried his burden to prove that he suffered prejudice as a result of

his trial counsel’s performance, and Appellant’s claim of ineffective

assistance of counsel fails. See Walker v. State, 312 Ga. 232, 242 (862

SE2d 285) (2021) (“[E]ven assuming we were to conclude that the

remark was improper and that trial counsel’s failure to object was

objectively unreasonable, we cannot say that, had trial counsel

objected, there is a reasonable probability that the result of

Appellant’s trial would have been different.”); Richardson v. State,

304 Ga. 900, 903 (823 SE2d 321) (2019) (“[E]ven assuming that trial

counsel was deficient for failing to object [to a ‘troubling’ statement

in closing argument], Appellant has failed to demonstrate

prejudice.”).

     6. Appellant finally contends that he is entitled to a new trial

                                  22
based on cumulative error. However, even assuming, without

deciding, that the trial judge erred in each of the evidentiary rulings

discussed in Division 4 and that trial counsel was deficient in not

objecting during the State’s closing argument, Appellant has failed

to demonstrate that the “combined prejudicial effect” of these

individually harmless errors “requires a new trial.” State v. Lane,

308 Ga. 10, 21 (4) (838 SE2d 808) (2020). Appellant did not rebut the

testimony of five witnesses that he had confessed to shooting

someone under circumstances matching those of Corwin’s shooting,

so errors on tangential matters were highly unlikely to “so infect[]

the jury’s deliberation that they denied the petitioner a

fundamentally fair trial.” (Citation and punctuation omitted.) Id.

Thus, Appellant has not carried his burden to show cumulative error

requiring the granting of a new trial. See Jones v. State, ___ Ga. ___

(___ SE2d ___) (Sept. 20, 2022) (slip op. at 25-27).

     Accordingly, we affirm the judgment of conviction for felony

murder and reverse the judgment of conviction for influencing a

witness.

                                  23
     Judgment affirmed in part and reversed in part. All the
Justices concur.




                            24